Citation Nr: 0422474	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  90-50 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for carcinoma of the right 
lung and chronic obstructive pulmonary disease (COPD), as 
residuals of asbestos exposure.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from January 1956 
to April 1959.  

The appellant's claim for entitlement to service connection 
for residuals of exposure to asbestos has been reviewed by 
the Board of Veterans' Appeals (Board) four times previously.  
In October 1991, the Board remanded the claim for evidentiary 
development.  By decision dated in October 1995, the Board 
denied service connection for asbestosis.  

The appellant appealed to the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals (hereinafter, "the Court")).  In a 
February 1998 Memorandum Decision, the Court vacated the 
Board's October 1995 decision, and remanded the case to the 
Board for appropriate action consistent with the Court's 
decision.  A copy of the Court's decision has been placed in 
the claims file.  

In order to comply with the Court's decision, in November 
1998, the Board remanded this case to the Department of 
Veterans Affairs (VA) Regional Office (RO) for additional 
development consistent with the Court's decision.  However, 
because the RO failed to comply with all development 
requested by the Board, in an August 2001 decision, the Board 
again remanded this case for additional development.   

For the reasons explained below, it is again necessary to 
return this case to the RO for further development.  This 
appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 






REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that he is afforded 
every possible consideration.  

In its November 1998 remand of this appeal, the Board pointed 
out that the Court, by way of its February 1998 Memorandum 
Decision, had summarized the evidence of record pertaining to 
the appellant's lung disease and discussed the Board's 
responsibility to assign probative weight to all pieces of 
relevant evidence and provide an explanation which would 
permit effective judicial review of the Board's decision.  
The Court then concluded that the Board had not supported its 
October 1995 denial of the appellant's claim with an 
explanation of reasons and bases adequate to permit effective 
judicial review, vacated the decision, and remanded it.  

In the November 1998 remand, the Board stated that according 
to a January 1994 VA examination report, a VA examiner 
commented that if the results of testing such as a 
computerized tomography (CT) scan were not conclusive as to 
the etiology of the appellant's lung disease, an open lung 
biopsy would provide such conclusive evidence.  A review of 
the Board's October1995 decision revealed that although the 
appellant had indicated his willingness to undergo such a 
biopsy, that procedure was not performed due to the risk 
involved, and the Board was left in a position of relying 
upon the next-best evidence of record to reach a 
determination on the appellant's claim.  However, the Board 
noted that since the October 1995 decision, the evidentiary 
picture had changed dramatically.  According to the Board, 
the appellant had undergone major surgery involving the 
removal of a portion of his right lung.  That portion was 
subjected to pathology testing and reports reflecting that 
testing were of record.  The Board noted that it was 
reasonable to assume that the pathology reports and/or the 
pathology slides themselves would provide information similar 
to that which would be expected from a biopsy sample.

In light of the above, the Board remanded this case and 
requested that the RO obtain the names and address of all 
medical care providers, both private and VA, who had treated 
the appellant for lung disease since October 1995, and after 
securing the necessary releases, the RO was to obtain those 
records not already contained in the file for inclusion in 
the appellant's claims file.  Thereafter, the appellant's 
claims file, along with the newly-obtained records, were to 
be forwarded to a VA pathologist.  It was requested that the 
pathologist provide an opinion regarding whether the medical 
evidence of record, including the pathology reports 
reflecting the tissue slides obtained in conjunction with the 
appellant's May 1996 right lower lobectomy, indicated the 
presence of any asbestosis or asbestos-related lung disease.  
If the pathologist deemed that the actual tissue slides were 
necessary or could be helpful to reach an informed opinion, 
the slides were to be obtained for review, with the 
appellant's consent, if necessary.  In addition, if the 
pathologist deemed that a clinical examination of the 
appellant was necessary for any reason, such an examination 
was to be scheduled with an appropriate specialist and the 
report of the examination along with the results of any tests 
requested made available to the pathologist.

As per the Board's November 1998 remand, in July 1999, the 
appellant underwent a VA examination.  At that time, the 
examiner, Mr. M.M., concluded that the appellant's chest x- 
rays, CT scans, and pathology report of lung washings were 
not consistent with a pattern of asbestosis.  However, in an 
August 2001 decision, the Board noted that Mr. M. had a 
Master of Public Health (M.P.H) and was not a pathologist.  
In addition, the Board further noted that there was no 
evidence of record showing that a pathologist had ever 
reviewed the appellant's claims file or provided an opinion 
regarding whether the medical evidence of record, including 
the pathology reports reflecting the tissue slides obtained 
in conjunction with the appellant's May 1996 right lower 
lobectomy, indicated the presence of any asbestosis or 
asbestos-related lung disease.  Therefore, in light of the 
above, it was the Board's determination that the RO had not 
complied with the instructions from the November 1998 remand.  
The Board observed that it was obligated by law to ensure 
that the RO complied with its directives, as well as those of 
the Court.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Thus, the Board remanded this case and requested that the 
appellant's claims file, along with any newly-obtained 
records, be forwarded to a VA pathologist.  The pathologist 
was requested to provide an opinion regarding whether the 
medical evidence of record, to specifically include the 
pathology reports reflecting the tissue slides obtained in 
conjunction with the appellant's May 1996 right lower 
lobectomy, indicated the presence of any asbestosis or 
asbestos-related lung disease.  If the pathologist deemed 
that the actual tissue slides were necessary or could be 
helpful to reach an informed opinion, the slides were to be 
obtained for review, with the appellant's consent, if 
necessary.  In addition, if the pathologist deemed that a 
clinical examination of the appellant was necessary for any 
reason, such an examination was to be scheduled with an 
appropriate specialist and the report of the examination 
along with the results of any tests requested made available 
to the pathologist.

In an October 2003 letter from R.M.W., M.D., Director of 
Laboratories at the Cox Health Pathology and Clinical 
Laboratories, to the RO, Dr. W. stated that he was in receipt 
of a request from the appellant for the pathology slides 
pertaining to a lung tumor removed in May 1996.  Dr. M. 
indicated that since it was the policy of the hospital that 
original slides and blocks be retained at the institution, a 
set of recuts had been prepared and were enclosed.  Dr. M. 
also enclosed a copy of the tissue reports, dated in May 
1996.   

A VA Pathology Report, dated in December 2003, shows that at 
that time, a VA pathologist noted receiving the following 
specimens: (A) lung, right lower lobe, and (B), lymph node, 
right chest.  The pathologist stated that upon a review of 
seven outside slides of the appellant's lung, designated 
right lower lobectomy, the diagnoses were the following: (1) 
infiltrating poorly differentiated non-small cell carcinoma, 
with focal erosion into bronchial lumen, (2) centriacinar 
emphysema, moderate, (3) focal interstitial fibrosis and 
chronic inflammation, predominantly peritumoral, and (4) 
fibrohistiocytic proliferation, anthracosis and silicosis of 
seven hilar lymph nodes.  The pathologist also indicated that 
upon a review of one outside slide of the appellant's lymph 
node and fibroadipose tissue, designated from the right 
chest, the diagnosis was the following: fibrohistiocytic 
proliferation, anthracosis, and silicosis.  The pathologist 
reported that he concurred with the assessment reflected in 
the original surgical pathology report from the Cox Medical 
Center, although his review was limited to the eight H&E 
(hematoxylin and esosin) stained slides, and confirmation 
that that poorly differentiated non-small cell carcinoma 
represented adenocarcinoma, would have required sections 
stained for mucin.  According to the pathologist, pleura and 
hilar margins appeared to be free of involvement by tumor, 
and no angiolymphatic invasion was identified.  Regarding the 
question of a possible relation between asbestos exposure and 
the appellant's lung diseases, the pathologist stated that a 
careful microscopic search of the eight histologic slides 
failed to reveal any asbestos or other ferruginous bodies.  
Therefore, the pathologist opined that while asbestos 
exposure may have contributed to one or more of the 
appellant's pulmonary diseases, the specific relation between 
those diseases and asbestos, tobacco smoking, and other 
possible contributory factors, was unknown.     

In light of the above, although the tissue slides in 
conjunction with the appellant's May 1996 right lower 
lobectomy were obtained and reviewed by a VA pathologist, 
nevertheless, the Board notes that there is no evidence 
showing that the pathologist reviewed the entire evidence of 
record, in addition to the aforementioned slides.  As 
previously stated, in the August 2001 remand decision, the 
Board requested that the pathologist provide an opinion 
regarding whether the medical evidence of record, to 
specifically include the pathology reports reflecting the 
tissue slides obtained in conjunction with the appellant's 
May 1996 right lower lobectomy, indicated the presence of any 
asbestosis or asbestos-related lung disease.  Therefore, 
given that there is no evidence of record showing that the 
pathologist reviewed the medical evidence of record, in 
addition to the tissue slides obtained in conjunction with 
the appellant's May 1996 right lower lobectomy, it is the 
Board's determination that the RO has not complied with the 
instructions from the August 2001 remand.  The Board observes 
that it is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board and the RO with 
remand directives is neither optional nor discretionary. 
Where the remand of the Board or the Court is not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  See Stegall, 11 Vet. App. at 268.  Thus, 
the appellant should be examined by an appropriate VA 
specialist, with the benefit of the entire claims folder to 
be considered in conjunction with the examination.  



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all Veterans Claims 
Assistance Act of 2000 (VCAA), notice and 
duty to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claim and what evidence 
VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In 
this regard, the RO should specifically 
request that the appellant identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
carcinoma of the right lung and/or COPD 
at any time following military service.  
With any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant and his 
representative must then be given an 
opportunity to respond.

2.  After any additional evidence has 
been obtained and added to the record, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded a comprehensive 
pulmonary examination conducted by a 
specialist in pulmonary diseases to 
determine the nature and etiology of any 
right lung carcinoma and COPD.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner is 
specifically requested to review the 
following: (1) private outpatient 
treatment records from St. Anthony's 
Medical Center, from March 1973 to 
January 1978, which show that in October 
1977, the appellant underwent pulmonary 
function studies which were interpreted 
as showing mild obstructive lung disease, 
(2) a private x-ray report, dated in 
March 1990, which shows that at that 
time, the appellant had an x-ray taken of 
his chest; the x-ray was interpreted as 
showing mildly accentuated lung markings, 
bilaterally, which were suggestive of 
bronchitis with perhaps mild interstitial 
pulmonary fibrosis, evidence of 
significant COPD, and with considerable 
air trapping disease, bilaterally; there 
were several healed granulomatous 
calcifications in the hilar and 
mediastinal regions, (3) private 
outpatient treatment records from T.B., 
M.D., from March to June 1990, which show 
that in March 1990, the appellant stated 
that he had some kind of lung disease 
from his asbestos exposure; tests were 
performed, including arterial blood 
gases, pulmonary function tests, and 
chest x-rays; according to the records, 
in May 1990, the results of the 
appellant's tests were interpreted as 
showing severe COPD, and it was noted 
that there was no sign of mesolthelioma, 
(4) the July 1990 VA examination report 
where the examiner opined that the 
appellant's exposure to asbestos and his 
development of pre-mature respiratory 
distress were suspicious of asbestosis; 
the diagnoses were of emphysema and 
asbestosis, (5) the November 1991 VA 
examination report where the appellant 
was diagnosed with chronic bronchitis, 
COPD, abnormal pulmonary function test, 
and history of asbestos exposure; the 
examiner noted that it was possible that 
some of the appellant's present ailments 
were partially due to asbestos exposure, 
(6) the June 1992 VA examination report 
where the diagnoses included chronic 
bronchitis, emphysema, and pulmonary 
disease related to asbestos exposure, (7) 
the August 1992 VA examination report 
where the diagnosis was of obstructive 
lung disease probably due to asthmatic 
bronchitis, with no evidence of 
asbestosis on plain chest radiograph, (8) 
a September 1992 chest CT which was 
interpreted as showing bilateral 
interstitial disease, less than one 
centimeter size nodule in the left upper 
lobe; the examiner stated that the 
etiology could not be determined, and 
that there was no evidence of pleural 
thickening or calcification, (9) a July 
1993 bronchoscopy report which shows that 
following the appellant's bronchoscopy, 
tissue slides were negative for 
malignancy; the slides were subsequently 
reviewed by a VA physician in February 
1994 and it was reported that they did 
not reveal any ferruginous body 
(asbestosis), (10) the January 1994 VA 
examination report where the appellant 
was diagnosed with COPD/chronic 
bronchitis; the examiner noted that the 
findings on the examination could neither 
prove nor disprove asbestosis as an 
etiology for the appellant's 
symptomatology, (11) a February 1994 CT 
scan which was interpreted as showing no 
evidence of significant interstitial 
fibrosis, and also no radiographic 
evidence of prior asbestos exposure, (12) 
the private medical records from the Cox 
Medical Center, dated in May 1996, to 
include the May 1996 tissue reports; the 
records also show that in May 1996, the 
appellant was diagnosed with right lower 
lung cancer, COPD, and interstitial 
infiltrate, with asbestos exposure, (13) 
the private medical statement by S.B.K., 
M.D., dated in February 1998, which shows 
that at that time, Dr. K. stated that the 
appellant's history of asbestos exposure 
certainly had some potential relationship 
with his lung cancer, but that no one 
could say a definite comment about that 
relationship; Dr. K. further noted that 
the appellant also had COPD from his 
cigarette smoking, (14) private medical 
records from the Ferrell-Duncan Clinic 
and the Cox Medical Center, from November 
1991 to November 1996, which show that in 
November 1991, the appellant was 
diagnosed with asthmatic bronchitis, 
COPD, and questionable asbestosis; the 
records also reflect that in May 1996, 
the appellant was hospitalized after 
being diagnosed with lung cancer; upon 
admission, he was diagnosed with right 
lower lung cancer, COPD, and interstitial 
infiltrate with asbestos exposure; during 
his hospitalization, he underwent a right 
lower lobectomy, (15) the July 1999 VA 
examination report where the examiner, 
who was board certified in occupational 
and environmental medicine, as well as 
preventative medicine and public health, 
diagnosed the appellant with COPD and 
noted that the appellant was four years 
post surgery for carcinoma of the right 
lung, with apparent surgical cure; the 
examiner opined that although the 
appellant's reported asbestos exposure 
appeared to be present, nevertheless, 
chest x-rays, CT scans, and pathology 
report of lung washings were not 
consistent with a pattern of asbestosis; 
the examiner stated that in the 
appellant's case, the evidence lacking 
was the radiographic evidence that was 
consistent with asbestosis, which 
consisted of not just a mild fibrosis, 
but a diffuse fibrosis with plaques being 
present in the periphery, and (16) the 
December 2003 VA pathology report.  

All necessary special studies or tests 
are to be accomplished.  The appellant's 
employment history and current complaints 
should be obtained.  After a review of 
the examination findings and the entire 
evidence of record, the examiner should 
render an opinion as to whether it is at 
least as likely as not that any currently 
diagnosed carcinoma of the right lung 
and/or COPD are related to the 
appellant's military service, including 
any in-service asbestos exposure 
(assuming for examination purposes the 
accuracy of the appellant's contention 
that he worked as a machinist while he 
was in the Navy and was exposed to 
asbestos).  It is requested that the 
examiner discuss the prior medical 
evidence in detail and reconcile any 
contradictory evidence.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
opinions and conclusions reached, citing 
the objective medical findings leading to 
the examiner's conclusion.  If the 
requested opinion cannot be provided 
without resort to speculation, it should 
be so stated in the examination report.  
The report prepared should be typed.

3.  The appellant is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the appellant does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  
The RO should also ensure that the VA 
examination report addresses all actions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.

5.  The RO should then review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit 
claimed, the RO should provide the 
appellant and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.

The purpose of this remand is to obtain additional 
development.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).




						(Continued on the next page)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




